DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Claim Status
Claims 1-12 and 14-22 are pending.
Claim 1-4, 6-9, and 12 are currently amended.
Claim 13 was cancelled.

    PNG
    media_image1.png
    110
    576
    media_image1.png
    Greyscale
Applicant’s original species election of SEQ ID NO: 37 (same as SEQ ID NO: 57) comprising K-(SL)6-K-G-PRKLFDY shown as follows. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 2 and 14-22 are 
Claims 1 and 3-12 have been examined.

Priority
This application has PRO 62/685,468 filed on 06/15/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Objection
The objection of claims 7 and 12 is withdrawn because the amendments to claims 7 and 12 overcomes the objection.

Affidavit
The affidavit under 37 CFR 1.132 filed 8/5/2021 is insufficient to overcome the rejection of claims 1, 3-8 and 10-12 based upon the rejection under 35 U.S.C. 103  as set forth in the last Office action. See response to arguments of Remarks in the following as applicant incorporates affidavit arguments into Remarks.


New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the limitation of a hybrid peptide (e.g., the elected species of SEQ NO: 37: K-(SL)6-K-G-PRKLFDY) having no more than 20 amine acids, but the elected species of SEQ ID NO: 37 is longer than 20 amino acids, rendering the metes and bounds of claim 1 indefinite. Claims 3-12 are rejected as depending on claim 1.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. (WO 97/41824, previously cited 12/7/2020) in view of Collier et al. (US 2014/0273148 A1, previously cited 12/7/2020) and Hartgerink et al. (US 9,526,762 B1, previously cited 12/7/2020).
Claim 1 is drawn to a composition comprising a hybrid peptide comprising:
(i)	an anti-angiogenic domain peptide sequence of SEQ ID NO: 1-19 or a proapoptotic domain peptide of SEQ ID NO: 20-35;
(ii) 	a glycine spacer; and 
(iii) 	a β-sheet fibrilizing domain K-(SL)6-K
The wherein clause describes a slow degradation property and intended use of the claimed peptide, but does not further limit the structure of the claimed peptide composition. 
Davison et al. teach the use of mammalian kringle 5 fragments and kringle 5 fusion proteins as antiangiogenic compounds for treating angiogenic diseases (Title and Abstract). Davison et al. teach a synthetic kringle 5 peptide comprising the antiangiogenic peptide sequence of N-Ac Pro-Arg-Lys-Leu-Tyr-Asp-Tyr-NH2 (p44, Example 6), reading on the elected anti-angiogenic peptide PRKLYDY (SEQ ID NO: 1).
Davison et al. teach a kringle 5 peptide fragment is formulated in a carrier matrix of polypeptides (p22, line 16-27), but do not explicitly teach a polypeptide matrix comprising a β-sheet fibrilizing domain.

    PNG
    media_image2.png
    337
    520
    media_image2.png
    Greyscale
Collier et al. teach the use of fibrilization polypeptides comprising nanofibers as a drug carrier [Abstract, 0035] or cell culture matrix [0034]. Collier et al. teach the co-assembled peptide complex can be prepared in the form of microgels [0066-0068] or hydrogel [0128]. Collier et al. teach a self-assembling β-sheet peptide KKSLSLSLSLSLSLKK [0071, SEQ ID NO: 32] fusion to a bioactive protein (Fig 1a) to form a matrix of microgel [0066-0068] or hydrogel [0128] via self-assembling. Because both Davison et al. and Collier et al. teach a bioactive protein conjugated/fused to a carrier (matrix polypeptide or microgel/hydrogel), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to conjugate Davison’s peptide of PRKLYDY to Collier’s self-assembling polypeptide matrix/hydrogel as a drug carrier.

Similarly, Hartgerink et al. teach a self-assembling peptide fusion protein capable of forming a fibrous hydrogel structure shown as follows (Abstract, Fig 1B-D). Hartgerink et al. further teach the 
    PNG
    media_image3.png
    249
    469
    media_image3.png
    Greyscale
beneficial use of 5 or less glycine as a spacer to minimize the interference of self-assembly of the conjugated peptide (col 5, line 10-19) by separating the self-assembling domain from a bioactive  peptide via a glycine spacer (Fig 1A). Because Hartgerink et al. teach the beneficial use of a glycine spacer to minimize the interference with self-assembly of the conjugated peptide, one of ordinary skill in the art would have found it obvious to use a glycine spacer to link Davison’s peptide of PRKLYDY to Collier’s self-assembling polypeptide matrix/hydrogel. Davison et al. in view of Collier et al. and Hartgerink et al. teach the elected polypeptide species shown as follows, reading on the limitations of claims 1, 5, 7-9, and 12.
Elected species SEQ-37
 
K
 -(SL)6-
K
G
PRKLYDY
Davison et al.
 
 
 
 
 
PRKLYDY
Collier et al.
K
K
 -(SL)6-
K
K
 
Hartgerink
 
K
 -(SL)3-RG-(SL)3
K
G
bioactive peptide


With respect to claim 3, Collier et al. teach the self-assembling peptide is used at or above its fibrillizing concentration between 1 to 1000 µM [0036] in a cell growth media [0126].
With respect to claim 4, Davison et al. teach the kringle 5 peptide composition administered topically (p22, line 34).
With respect to claim 6, Collier et al. teach the size, length, diameter of self-assembled 
With respect to claim 10, Collier’s nanofibrous hydrogel can concentrate the conjugated antiangiogenic peptide of PRKLYDY in the hydrogel carrier polypeptide and prevent the immobilized peptide from serum protease degradation, reading on prolonging antiangiogenic efficacy of the domain sequence.
With respect to claim 11, Davison et al. in view of Collier et al. and Hartgerink et al. teach the elected peptide species of K-(SL)6-K-G-PRKLFDY (SEQ-37 and SEQ-53), which is intrinsically a biodegradable hydrogel. Collier et al. teach the pharmaceutical composition can be formulated for injectable use [0120].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Davison’s kringle 5 peptide with Collier’s carrier polypeptide because (i) Davison et al. teach kringle 5 peptide fragments is formulated with a carrier matrix polypeptides (p22, line 16-27) and (ii) Collier et al. teach the use of a self-assembling β-sheet peptide KKSLSLSLSLSLSLKK [0071, SEQ ID NO: 32] fusion to a bioactive protein (Fig 1a) to form a matrix of microgel [0066-0068] or hydrogel [0128] for cell culture [0034, 0170]. The combination would have reasonable expectation of success because both references teach a fusion polypeptide comprising a bioactive peptide.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Davison et al. in view of Collier et al.) with Hartgerink’s glycine spacer because (i) Davison et al. in view of Collier et al. teach a fusion polypeptide comprising a self-assembling domain and a bioactive peptide motif, and (ii) Hartgerink et al. teach the beneficial use of 5 or less glycine as a spacer to separate the self-assembling domain from a bioactive peptide to minimize the interference between a self-
Applicant’s Arguments
The cited references do not teach or suggest the claimed invention, and in fact teach away from what the Applicant now claims for the reasons as follows.
(i)	The amended claims overcome the rejection of record because 
(a) Collier is silent on a glycine linker, 
(b) Kumar et al. teach additional lysine at the end for more robust antimicrobial activity, and 
(c) Examiner's suggested combination was done from Collier, the connection would be KG and not only a glycine spacer as the Applicant claims (Remarks, p8, para 1-3).
(ii) 	The present composition consists of no enzymatic domain and no matrix metalloproteinases (Remarks, p8, last para bridging to p9, para 1).
(iii)	An unexpected and surprising result found 
(a) the nanofibers were ~2 nm high and~ 13 nm wide allowing the hybrid peptide to not induce non-specific toxicity in stromal cells; and 
(b) The hybrid peptide contains less than 20 amino acids in total (Remarks, p9, 2-3).
(iv)	The cited references teach away from applicant’s claims because 
(a) Davison is completely silent as to self-assembly/ secondary structure to form β-sheets and long-range nanofibers. Davison's disclosed sequences have limited in vivo efficacy and diffuse away from a target site (Remarks, p9, last two para bridging to p10, para 1). 
(b) The only component in the claimed hybrid peptide is the self-assembling domain 
(c) Collier further teaches away from the claimed invention because Collier requires a need for exogenous mixtures of self-assembling fibrilizing domains and other functionalized domain to have durable effect producing large, chained molecules (Ramarks, p10, para 4).
(v)	Hartgerink is irrelevant to the claimed invention and used in the Office Action merely to show a spacer. Hartgerink teaches away from the claimed invention because it contains an enzymatic cleavage sequence “–LRG-“. The present invention cannot contain an enzymatic cleavage sequence as required in Hartgerink. Use of an enzymatic cleavage domain in the present invention would adversely affect and defeat the purpose of the present invention (Ramarks, p10, last para bridging to p11, para 1-3).

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because of the following reasons.
(a) Hartgerink et al. teach a beneficial use of 5 or less glycine as a spacer to minimize the interference of self-assembly of the conjugated peptide (col 5, line 10-19) by separating the self-assembling domain from a bioactive peptide via a glycine spacer (Fig 1A). Applicant argues a single reference of Collier et al. alone; whereas, the rejection is based on Davison et al. in view of Collier et al. and Hartgerink et al. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
(b) Kumar et al. as argued by applicant is NOT the most relevant prior art reference used for the instant rejection and the antimicrobial activity as argued by applicant is not a limitation in the rejected claims.
(c) Applicant failed to consider the reference of Hartgerink et al. Hartgerink et al. teach a beneficial use of 5 or less glycine as a spacer to minimize the interference of self-assembly of the conjugated peptide (col 5, line 10-19) by separating the self-assembling domain from a bioactive peptide via a glycine spacer (Fig 1A). Applicant argues a single reference of Collier et al. alone; whereas, the rejection is based on Davison et al. in view of Collier et al. and Hartgerink et al.

    PNG
    media_image4.png
    471
    734
    media_image4.png
    Greyscale
Applicant’s argument (ii) is not persuasive because applicant argument (ii) is a false statement. Davison et al. in view of Collier et al. and Hartgerink et al. teach the elected peptide species of K-(SL)6-K-G-PRKLFDY (SEQ-37 and SEQ-53). The elected peptide species intrinsically comprises at least one trypsin cleavable site RK as evidenced by Slechtova et al. (Anal. Chem. 2015, 87, 7636−7643) showing a peptide comprising the dipeptide motif digested by trypsin shown above (p7640, Fig 3). 
Applicant’s argument (iii) is not persuasive because of the following reasons.
(a) Collier et al. teach the size, length, diameter of self-assembled nanostructure 
(b) The hybrid peptide containing “less than 20 amino acids in total” is a false statement because the elected peptide species of K-(SL)6-K-G-PRKLFDY (SEQ-37 and SEQ-53) containing 22 amino acids.
Applicant’s argument (iv) is not persuasive because of the following reasons.
(a) Although Davison is completely silent as to self-assembly/ secondary structure to form β-sheets and long-range nanofibers, Davison does not teach a kringle 5 peptide “CANNOT” be conjugated to a self-assembly carrier polypeptide (p22, line 16-27). Furthermore, Davison's disclosed sequences have limited in vivo efficacy and diffuse away from a target site; thus, one of ordinary skill in the art before the effective filing date on this invention would have been motivated to conjugate a kringle 5 peptide to Collier’s self-assembling β-sheet peptide as a drug carrier. Thus, no evidence of Davison teaches away of this invention.
(b) Applicant misinterprets Collier’s reference. The self-assembling fibrilizing peptide is an inherent property of the polypeptide drug carrier, not affected by the conjugated GFP protein or Davison’s short peptide. Furthermore, Hartgerink et al. teach a beneficial use of 5 or less glycine as a spacer to minimize the interference of self-assembly of the conjugated peptide (col 5, line 10-19) by separating the self-assembling domain from a bioactive peptide via a glycine spacer (Fig 1A). Thus, applicant’s argument of Collier’s reference is not applicable to the rejection of Davison et al. in view of Collier et al. and Hartgerink et al. 
   (c) Applicant fails to provide any data to support the argument of Collier’s teaching 
Applicant’s argument (v) is not persuasive because the assertions of argument (V) are false. 
(a) Hartgerink et al. teach the beneficial use of 5 or less glycine as a spacer to separate the self-assembling domain from a bioactive peptide to minimize the interference between a self-assembly domain and the conjugated bioactive peptide (col 5, line 10-19; Fig 1A). Thus, Hartgerink et al. is a relevant reference.
(b) Hartgerink does not teach away from the claimed because (1) Hartgerink does not teach that the “-LRG-” motif is required for self-assembling and (2) Collier et al. teach a β-sheet peptide KKSLSLSLSLSLSLKK without the “-LRG-” motif maintain the capability of self-assembling [0071, SEQ ID NO: 32]. Furthermore, applicant’s statement “The present invention cannot contain an enzymatic cleavage sequence” is false because the elected peptide species of K-(SL)6-K-G-PRKLFDY (SEQ-37 and SEQ-53) intrinsically comprises at least one trypsin cleavable site RK as evidenced by Slechtova et al. shown above (p7640, Fig 3).
Applicant’s affidavit filed on 8/5/2021 is not persuasive because of the following reasons.
With respect to affidavit section 4 (AD, p2, last para bridging to p3, para 1-2), Davison et al. teach a kringle 5 peptide comprising the antiangiogenic peptide sequence of N-Ac Pro-Arg-Lys-Leu-Tyr-Asp-Tyr-NH2 (p44, Example 6). Both Collier et al. and Hartgerink et al. teach how to make and use self-assembling polypeptide fusion to a bioactive polypeptide, even though 

    PNG
    media_image5.png
    337
    520
    media_image5.png
    Greyscale
With respect to affidavit section 5 (AD, p3, para 3-5 bridging to p4, para 1), applicant misinterprets the Collier reference. Collier’s Fig 1a demonstrate the β-sheet peptide self-assembling to form a nanofiber structure and the conjugated protein does not affect the capability of self-assembling. Furthermore, applicant does not provide any data to support that the assertion of the conjugated protein is required to form a nanofiber structure (AD, p3, para 3-4). Furthermore, Collier et al. teach any other linking/coupling agents and/or mechanisms known to those of skill in the art can be used to combine to components or agents [0156], not limited to an enzymatic cleavable linker/domain as argued by applicant (AD, p3, last para bridging to p4, para 1).
With respect to affidavit section 6 (AD, p4, para 2-6), Hartgerink et al. is cited to show  the beneficial use of 5 or less glycine as a spacer to separate the self-assembling domain from a bioactive peptide to minimize the interference between a self-assembly domain and the conjugated bioactive peptide (col 5, line 10-19; Fig 1A). Collier et al. teach a β-sheet peptide RKLFDY (SEQ-37 and SEQ-53), intrinsically comprising at least a trypsin cleavable site (RK) in a direct contradiction to applicant’s argument “My invention cannot use an enzymatic cleavage domain because the degradation in my novel composition would be adversely affected and defeat the purpose of my invention to have a slow degradation curve”.
With respect to affidavit section 7 (AD, p4, last para bridging to p5, whole page), no evidence of Davison in view of Collier et al. and Hartgerink et al. teaches away of this instant invention. See response to arguments above in details.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615